 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DOMINICK MARTIN, an individual,        Case No.: 2:18-cv-05001-R-KS
12             Plaintiff,
                                            ORDER GRANTING DISMISSAL OF
13                                          ENTIRE ACTION WITH PREJUDCE
               v.
14
   THE SERVICEMASTER COMPANY
15 LLC, a Delaware Limited Liability        Complaint filed: May 1, 2018
16
   Corporation; and DOES 1-10, inclusive,

17             Defendants.
18

19
20

21

22

23

24

25

26

27

28

                    ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: March 13, 2019                By: _____________________________
                                              Hon. Manuel L. Real
 9                                             United State District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
